In a proceeding pursuant to CPLR article 78, inter alia, to compel the respondents to "restrain, prevent, enjoin, abate, correct and remove” violations of the New York State Sanitary Code, the petitioners appeal from an order of the Supreme Court, Orange County (Carey, J.), dated December 17, 1993, which denied their motion to hold the respondent Orange County Department of Health in contempt of court for its failure to comply with that portion of the stipulation of discontinuance dated February 8, 1990, which directed it "to deny permits and/or impose Public Health Law Section 1330 penalties upon those [migrant labor camp] operators who are operating an unpermitted [migrant labor camp] or [migrant labor camp] with a public health hazard or other violation.”
Ordered that on the Court’s own motion, the appellants’ notice of appeal is treated as an application for leave to appeal, and leave to appeal is granted (see, CPLR 5701 [c]); and it is further,
Ordered that the order is affirmed, without costs or disbursements.
To succeed on a motion to punish for civil contempt, the moving party must show that the alleged contemnor has, with *725knowledge of its existence, violated a clear and unequivocal court order and that the violation prejudiced a right of a party to the litigation (see, McCain v Dinkins, 84 NY2d 216; Troiano v Ilaria, 205 AD2d 752; JC Mfg. Corp. v NPI Elec., 179 AD2d 721; Judiciary Law § 753 [A] [3]). Inasmuch as the petitioners failed to demonstrate how the infractions complained of prejudiced their rights, the Supreme Court properly denied their motion to punish the respondent Orange County Department of Health for civil contempt. Balletta, J. P., O’Brien, and Joy, JJ., concur.